 

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

 

US $105,000.00

 

 

MAX SOUND CORPORATION.

8% CONVERTIBLE REDEEMABLE NOTE DUE NOVEMBER 13, 2018

 

 

FOR VALUE RECEIVED, Max Sound Corporation. (the “Company”) promises to pay to
the order of GS Capital Partners, LLC and its authorized successors and
permitted assigns ("Holder"), the aggregate principal face amount of One Hundred
Five Thousand Dollars exactly (U.S. $105,000.00) on November 13, 2018 ("Maturity
Date") and to pay interest on the principal amount outstanding hereunder at the
rate of 8% per annum commencing on November 13, 2017. The interest will be paid
to the Holder in whose name this Note is registered on the records of the
Company regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 110 Wall Street 3rd Floor, Suite 5-070 New
York, NY 10005, initially, and if changed, last appearing on the records of the
Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall sat- isfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pur- suant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

 

GH        

Initials

1.                  This Note is exchangeable for an equal aggregate principal
amount of

 

 

Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

2.                  The Company shall be entitled to withhold from all payments
any amounts required to be withheld under applicable laws.

 

3.                  This Note may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended ("Act") and applicable state
securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due present- ment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

4.                  (a) The Holder of this Note is entitled, at its option, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Compa- ny's common stock (the "Common Stock") at
a price ("Conversion Price") for each share of Common Stock equal to 65% of the
lowest closing price of the Common Stock as reported on the National Quotations
Bureau OTCQB exchange which the Company’s shares are traded or any exchange upon
which the Common Stock may be traded in the future ("Exchange"), for the ten
prior trading days including the day upon which a Notice of Conversion is
received by the Company or its transfer agent (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company or its transfer agent after 4 P.M. Eastern Standard or Daylight
Savings Time if the Holder wishes to include the same day closing price). If the
shares have not been delivered within 3 business days, the Notice of Conversion
may be rescinded. Such conversion shall be effectuated by the Company delivering
the shares of Com- mon Stock to the Holder within 3 business days of receipt by
the Company of the Notice of Con- version. Accrued but unpaid interest shall be
subject to conversion. No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share. To the extent the Conversion Price of the
Compa- ny’s Common Stock closes below the par value per share, the Company will
take all steps neces- sary to solicit the consent of the stockholders to reduce
the par value to the lowest value possible under law. The Company agrees to
honor all conversions submitted pending this increase. In the event the Company
experiences a DTC “Chill” on its shares, the conversion price shall be de-
creased to 55% instead of 65% while that “Chill” is in effect. In no event shall
the Holder be al- lowed to effect a conversion if such conversion, along with
all other shares of Company Com- mon Stock beneficially owned by the Holder and
its affiliates would exceed 9.9% of the out- standing shares of the Common Stock
of the Company.

 

 

 

(b)               Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

(c)                During the first six months this Note is in effect, the
Company may re- deem this Note by paying to the Holder an amount as follows: (i)
if the redemption is within the first 60 days this Note is in effect, then for
an amount equal to 115% of the unpaid principal amount of this Note along with
any interest that has accrued during that period, (ii) if the re- demption is
after the 61st day this Note is in effect, but less than the 120th day this Note
is in ef- fect, then for an amount equal to 122% of the unpaid principal amount
of this Note along with any accrued interest during that period, (iii) if the
redemption is after the 121st day this Note is in effect, but less than the
180th day this Note is in effect, then for an amount equal to 133% of the unpaid
principal amount of this Note along with any accrued interest. This Note may not
be re- deemed after 180 days. The redemption must be closed and paid for within
3 business days of the Company sending the redemption demand or the redemption
will be invalid and the Company may not redeem this Note.

 

(d)               Upon (i) a transfer of all or substantially all of the assets
of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being re- ferred to as a
"Sale Event"), then, in each case, the Company shall, upon request of the
Holder, redeem this Note in cash for 150% of the principal amount, plus accrued
but unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the un- paid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)                In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
considera- tion received by the holders of Common Stock is other than cash, the
value shall be as deter-

 

 

mined by the Board of Directors of the Company or successor person or entity
acting in good faith.

 

5.                  No provision of this Note shall alter or impair the
obligation of the Com- pany, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

 

6.                  The Company hereby expressly waives demand and presentment
for pay- ment, notice of non-payment, protest, notice of protest, notice of
dishonor, notice of acceleration or intent to accelerate, and diligence in
taking any action to collect amounts called for hereunder and shall be directly
and primarily liable for the payment of all sums owing and to be owing hereto.

 

7.                  The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.If one or more of the following described "Events of Default" shall occur:

 

(a)                  The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or

 

(b)                 Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Se- curities Purchase Agreement
under which this note was issued shall be false or misleading in any respect; or

 

(c)                  The Company shall fail to perform or observe, in any
respect, any cove- nant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder; or

 

(d)                 The Company shall (1) become insolvent; (2) admit in writing
its inability to pay its debts generally as they mature; (3) make an assignment
for the benefit of creditors or commence proceedings for its dissolution; (4)
apply for or consent to the appointment of a trus- tee, liquidator or receiver
for its or for a substantial part of its property or business; (5) file a peti-
tion for bankruptcy relief, consent to the filing of such petition or have filed
against it an invol- untary petition for bankruptcy relief, all under federal or
state laws as applicable; or

 

(e)                  A trustee, liquidator or receiver shall be appointed for
the Company or for a substantial part of its property or business without its
consent and shall not be discharged with- in sixty (60) days after such
appointment; or

 

(f)                  Any governmental agency or any court of competent
jurisdiction at the in- stance of any governmental agency shall assume custody
or control of the whole or any substan-

 

 

tial portion of the properties or assets of the Company; or

 

(g)                 One or more money judgments, writs or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)                 The Company shall have defaulted on or breached any term of
any other note of similar debt instrument into which the Company has entered and
failed to cure such de- fault within the appropriate grace period; or

 

(i)                   The Company shall have its Common Stock delisted from an
exchange (including the OTC Market platform) or, if the Common Stock trades on
an exchange, then trad- ing in the Common Stock shall be suspended for more than
10 consecutive days or ceases to file its 1934 act reports with the SEC;

 

(j)                   If a majority of the members of the Board of Directors of
the Company on the date hereof are no longer serving as members of the Board;

 

(k)                 The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(l)                   The Company shall not replenish the reserve set forth in
Section 12, with- in 3 business days of the request of the Holder.

 

(m)                The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

 

(n)                 The Company shall lose the “bid” price for its stock and a
market (includ- ing the OTC Market or other exchange)

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, un- less such Event of Default shall have been waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable, with-
out presentment, demand, protest or (further) notice of any kind (other than
notice of accelera- tion), all of which are hereby expressly waived, anything
herein or in any note or other instru- ments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder's rights and remedies provid-
ed herein or any other rights or remedies afforded by law. Upon an Event of
Default, interest shall accrue at a default interest rate of 24% per annum or,
if such rate is usurious or not permit- ted by current law, then at the highest
rate of interest permitted by law. In the event of a breach of Section 8(k) the
parties agree that damages shall be difficult to determine and agree on liqui-

5

 

 

dated damages in the amount of $250 per day the shares are not issued beginning
on the 4th day after the conversion notice was delivered to the Company. The
agreed liquidated damages shall increase to $500 per day beginning on the 10th
day. In the event of a breach of Section 8(n), the parties agree that damages
shall be difficult to determine and hereby agree to an increase of the
outstanding principal amounts by 20% as a liquidated damages payment. In case of
a breach of Section 8(i), the parties agree that damages will be difficult to
determine and agree that the out- standing principal due under this Note shall
increase by 50% as a liquidated damages payment. If

this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%. Further, if a breach of Section 8(m) occurs or is
continuing after the 6 month anniversary of the Note, then the Holder shall be
entitled to use the lowest closing bid price during the delin- quency period as
a base price for the conversion. For example, if the lowest closing bid price
during the delinquency period is $0.01 per share and the conversion discount is
50% the Holder may elect to convert future conversions at $0.005 per share.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, in- cluding, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

Failure to Deliver Loss = [(Highest VWAP for the 30 days on or after the day of
exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Com- pany.

 

9.                  In case any provision of this Note is held by a court of
competent jurisdic- tion to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be ad- justed rather than voided, if
possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Note will not in
any way be affected or impaired thereby.

 

10.              Neither this Note nor any term hereof may be amended, waived,
dis- charged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.              The Company represents that it is not a “shell” issuer and has
never been a “shell” issuer or that if it previously has been a “shell” issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issu- er. Further. The Company
will instruct its counsel to either (i) write a 144 opinion to allow for

 

 

salability of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

12.              The Company shall issue irrevocable transfer agent instructions
reserving 504,807,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). Upon full conversion of this Note, any shares remaining
in the Share Reserve shall be cancelled. The Company shall pay all transfer
agent costs associated with issuing and delivering the share certificates to
Holder. If such amounts are to be paid by the Holder, it may deduct such amounts
from the Conversion Price. The company should at all times reserve a minimum of
2.5 times the number of shares required if the note would be fully converted.
The Holder may reasonably re- quest increases from time to time to reserve such
amounts. The Company will instruct its transfer agent to provide the outstanding
share information to the Holder in connection with its conver- sions.

 

13.              The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.              If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable provision shall automati- cally be revised to equal the maximum rate
of interest or other amount deemed interest permitted under applicable law. The
Company covenants (to the extent that it may lawfully do so) that it will not
seek to claim or take advantage of any law that would prohibit or forgive the
Company from paying all or a portion of the principal or interest on this Note.

 

15.              This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York or in the Federal courts sitting in the county or city of
New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly execut- ed by an
officer thereunto duly authorized.

 

 

Dated: 11/13/17

 

 

 

 

 

[image_003.gif]MAX SOUND CORPORATION

 

By:

 

[image_004.gif]Title:

CFO

 

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ of the above Note into
Shares of Common Stock of Max Sound Corporation. (“Shares”) accord- ing to the
conditions set forth in such Note, as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: Applicable Conversion Price: Signature:

[Print Name of Holder and Title of Signer]

Address:

 

 

 

SSN or EIN:

Shares are to be registered in the following name:

 

Name: Address: Tel: Fax: SSN or EIN:

 

Shares are to be sent or delivered to the following account:

 

Account Name: Address: